       Case 3:20-cv-02403-YK-JFS Document 32 Filed 09/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL BOYD,                                     :
     Plaintiff                                 :           No. 3:20-cv-02403
                                               :
       v.                                      :           (Judge Kane)
                                               :
BERNADETTE MASON,                              :           (Magistrate Judge Saporito)
Superintendent of SCI-Retreat, et al.,         :
      Defendants                               :

                                           ORDER

       AND NOW, on this 16th day of September 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

              1. Plaintiff’s motion for an extension of time (Doc. No. 15) to file objections to
                 the May 28, 2021 Report and Recommendation of Magistrate Judge Saporito
                 (Doc. No. 11) is GRANTED;

              2. The Court adheres to its previous adoption (Doc. No. 14) of the Report and
                 Recommendation (Doc. No. 11) but will grant Plaintiff leave to amend his
                 complaint to assert deliberate indifference claims against Defendants
                 Superintendent Bernadette Mason, Deputy Superintendents Laura Banta and
                 Charles Stetler, and the unnamed “Major of Security” arising from the alleged
                 nonuse of a metal detector at his prior facility’s recreation yard;

              3. The Clerk of Court is directed to REINSTATE the Defendants named in
                 paragraph 2 of this Order as Defendants in this action;

              4. Plaintiff may file an amended complaint, within thirty (30) days of this Order,
                 asserting deliberate indifference claims against the Defendants named in
                 paragraph 2 of this Order; and

              5. The above-captioned action is RECOMMITTED to Magistrate Judge
                 Saporito for further pretrial management.



                                                    s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania
